Case 1:19-cr-00488-RM Document 15 Filed 11/21/19 USDC Colorado Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00488-RM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

RICHARD HOLZER,

      Defendant.



                                       INDICTMENT


The Grand Jury charges:

                              GENERAL ALLEGATIONS

      1.      Temple Emanuel is a synagogue serving a congregation of Jewish

families in Pueblo, Colorado. Its stated mission is to foster Jewish identity and ensure

the survival of Judaism in a small community. Constructed in 1900, the Synagogue is

on the National Register of Historic Places and is the second-oldest synagogue in

Colorado.

      2.      At all times relevant to the Indictment, the defendant, RICHARD HOLZER,

was a resident of Pueblo, Colorado.

      3.      Prior to November 1, 2019, the defendant, RICHARD HOLZER, used

social media accounts to promote white supremacy ideology and acts of violence,

including racially- and religiously-motivated acts of violence. The defendant, RICHARD
Case 1:19-cr-00488-RM Document 15 Filed 11/21/19 USDC Colorado Page 2 of 5




HOLZER, repeatedly expressed his hatred of Jewish people.

       4.     In or about September and October, 2019, the defendant, RICHARD

HOLZER, began planning to attack Temple Emanuel in order to shut down the

Synagogue and send a message to the Synagogue’s congregants that they are not

welcome. In furtherance of his plan, the defendant, RICHARD HOLZER, met with three

individuals whom he believed to be sympathetic to his cause but were in fact

undercover agents (“UCs”) with the Federal Bureau of Investigation. The defendant,

RICHARD HOLZER, decided to use explosives to destroy Temple Emanuel. The UCs

offered to provide the explosives.

       5.     Between on or about October 4, 2019, and on or about October 27, 2019,

the defendant, RICHARD HOLZER, repeatedly visited Temple Emanuel in furtherance

of his plan to destroy the Synagogue. The defendant, RICHARD HOLZER, also

collected supplies for use in the attack, including gloves, a mask, and various white

supremacy paraphernalia.

       6.     On or about November 1, 2019, the defendant, RICHARD HOLZER, met

with the UCs, who provided him with two pipe bombs and two bundles each containing

seven sticks of dynamite. The devices were all inert. The defendant, RICHARD

HOLZER, planned to use the pipe bombs and dynamite to attack Temple Emanuel later

that night.

       7.     Paragraphs 1-6 of these General Allegations are hereby reincorporated as

to all Counts charged below.




                                            2
Case 1:19-cr-00488-RM Document 15 Filed 11/21/19 USDC Colorado Page 3 of 5




                                         COUNT 1

       On or about November 1, 2019, in the State and District of Colorado, the

defendant, RICHARD HOLZER, intentionally attempted to obstruct persons in the

enjoyment of their free exercise of religious beliefs through force. The offense was in

and affected interstate commerce and involved the use and attempted use of explosives

and fire.

       All in violation of Title 18, United States Code, Section 247(a)(2) and (d)(3).

                                         COUNT 2

       On or about November 1, 2019, in the State and District of Colorado, the

defendant, RICHARD HOLZER, maliciously attempted to damage and destroy, by

means of fire and explosives, Temple Emanuel, a building used in interstate and foreign

commerce and in an activity affecting interstate and foreign commerce.

       All in violation of Title 18, United States Code, Section 844(i).

                                         COUNT 3

       On or about November 1, 2019, in the State and District of Colorado, the

defendant, RICHARD HOLZER, used fire and an explosive to commit a felony which

may be prosecuted in a court of the United States, namely intentionally attempting to

obstruct persons in the enjoyment of their free exercise of religious beliefs through

force, as charged in Count One.

       All in violation of Title 18, United States Code, Section 844(h)(1).




                                              3
Case 1:19-cr-00488-RM Document 15 Filed 11/21/19 USDC Colorado Page 4 of 5




                                 FORFEITURE ALLEGATION

       1.       The allegations contained in Counts One, Two, and Three of this

Indictment are hereby realleged and incorporated by reference for the purpose of

alleging forfeitures pursuant to Title 18, United States Code, Sections 844(c) and

982(a)(2)(B).

       2.       Upon conviction of the offenses in violation of Title 18, United States

Code, Section 844 set forth in Counts Two and Three of this Indictment, the defendant,

RICHARD HOLZER, shall forfeit to the United States of America, pursuant to Title 18,

United States Code, Section 982(a)(2)(B), any property constituting, or derived from,

proceeds obtained, directly or indirectly, as a result of such violations, and pursuant to

Title 18, United States Code, Section 844(c) and Title 28, United States Code, Section

2461(c), any explosive materials involved or used or intended to be used in the

violations. The property to be forfeited includes, but is not limited to, items seized from

the defendant, RICHARD HOLZER, and his residence on November 1 and 2, 2019.

       3.       If any of the property described above, as a result of any act or omission

       of the defendants:

                a. cannot be located upon the exercise of due diligence;

                b. has been transferred or sold to, or deposited with, a third party;

                c. has been placed beyond the jurisdiction of the court;

                d. has been substantially diminished in value; or

                e. has been commingled with other property which cannot be divided

                   without difficulty,


                                               4
Case 1:19-cr-00488-RM Document 15 Filed 11/21/19 USDC Colorado Page 5 of 5




the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 18,

United States Code, Section 982(b)(1).

       All pursuant to 18 U.S.C. §§ 844(c) and 982(a)(2)(B), and 28 U.S.C. § 2461(c).




                                                 A TRUE BILL:


                                                 Ink signature on file in the Clerk’s Office
                                                 FOREPERSON

JASON R. DUNN
United States Attorney

By: s/ Julia Martinez
Julia Martinez
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0100
E-mail: Julia.Martinez@usdoj.gov
Attorney for Government

ERIC S. DREIBAND
Assistant Attorney General
Civil Rights Division
U.S. Department of Justice

By: s/ Michael J. Songer
Michael J. Songer
Trial Attorney
Civil Rights Division, Criminal Section
950 Pennsylvania Avenue, NW
Washington, DC 20530
Telephone: 202-305-1762
E-mail: Michael.Songer@usdoj.gov
Attorney for Government

                                             5
